[J-43-2015] [MO: Wecht, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 701 CAP
                                               :
                      Appellee                 :   Appeal from the Order entered on July
                                               :   10, 2014 in the Court of Common Pleas,
                                               :   of Philadelphia County, Criminal
               v.                              :   Division at No. CP-51-CR-0936052-
                                               :   1991
                                               :
WILLIAM A. JOHNSON,                            :
                                               :   SUBMITTED: July 1, 2015
                      Appellant                :


                                  CONCURRING OPINION


JUSTICE TODD                                                     DECIDED: June 20, 2016
        I join the Majority Opinion, except for its handling of Appellant’s Kloiber1 issue in

Part IV(D). On that issue, I join the analysis of Chief Justice Saylor in his Concurring

Opinion.

        Justice Donohue joins this concurring opinion.




1
    Commonwealth v. Kloiber, 106 A.2d 820 (Pa. 1954).